DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the Office Action dated January 27, 2021, Figs 1A-1B were objected to for failing to show the animal shed. The Applicant has provided a replacement sheet in which Figs 1A-1B have been amended to show the animal shed and, as a result, the Examiner withdraws the previous drawing objection. 
In the Office Action dated January 27, 2021, Figs 1A-1B were also objected to because it appeared that Figs 1A-1B were mirror images of each other. The Applicant’s arguments with respect to the drawing objection to have been fully considered and are persuasive.  Thus, the Examiner withdraws the previous drawing objection. 
In the Office Action dated January 27, 2021, the specification was objected to as failing to provide antecedent basis for claim 6. The Applicant’s arguments with respect to the specification objection to have been fully considered and are persuasive.  Thus, the Examiner withdraws the previous objection to the specification. 
Applicant's arguments with respect to the rejections under 35 U.S.C. §102 and 35 U.S.C. §103    have been fully considered but they are not persuasive.
In the remarks filed March 31, 2022 the Applicant takes the position that Haiges fails to anticipate the amended independent claim 1 of the present application because while Haiges mentions a safety switch for reversing the rotation direction of the brush when the drive torque becomes too high, Haiges is silent on what is considered “too high”. 
In response to the Applicant’s aforementioned argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In claim 1, the limitation, “wherein said threshold value is set in such a manner that the electric drive motor is switched off and/or the driven rotation direction of the rotatable brush determined by the electric drive motor is reversed before the drive torque supplied by the electric drive motor increases to such an extent that the rotatable brush can no longer be turned back by means of muscular power of the animal and/or an individual counter to the driven rotation direction while said drive torque is being supplied by the electric drive motor” is a recitation of intended use. The invention of Haiges provides a structure which capable of performing the claimed function. 
Additionally, even though Haiges does not explicitly define the threshold value (i.e. what drive torque is too high), through routine testing and experimentation, it would have been obvious to one of ordinary skill in the art at the time of the instant application to set the threshold value in such a manner that “the electric drive motor is switched off and/or the driven rotation direction of the rotatable brush determined by the electric drive motor is reversed before the drive torque supplied by the electric drive motor increases to such an extent that the rotatable brush can no longer be turned back by means of muscular power of the animal and/or an individual counter to the driven rotation direction while said drive torque is being supplied by the electric drive motor” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to define the threshold value in this range to offer gentle brushing to the animal and to improve the safety of the device.  
In the remarks filed March 31, 2022 the Applicant takes the position that the brush device according to Haiges does not disclose when the electric motor is switched off. 
In response to the Applicant’s aforementioned response, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In claim 1, the limitation “said threshold value is set in such a manner that the electric drive motor is switched off and/or the driven rotation direction of the rotatable brush determined by the electric drive motor is reversed before the drive torque supplied by the electric drive motor increases to such an extent that the rotatable brush can no longer be turned back by means of muscular power of the animal and/or an individual counter to the driven rotation direction while said drive torque is being supplied by the electric drive motor” is a recitation of intended use. The invention of Haiges provides a structure which capable of performing the claimed function.
Additionally, even though Haiges may not explicitly define when the electric motor is switched off and/or reversed, through routine testing and experimentation, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to optimize the timing of when the electric motor is switched off and/or the rotation direction of the electric motor is reversed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to optimize the timing of when the electric motor is switched off and/or reversed to offer gentle brushing to the animal and to improve the safety of the device.  

In the remarks filed March 31, 2022 the Applicant also takes the position that in Haiges there is no indication that the brush body can be turned back when a cow contacts the brush body while the motor continues to operate. 
In response to applicant's argument that the references fail to show the brush body can be turned back when a cow contacts the brush body while the motor continues to operate, it is noted that the features upon which applicant relies (i.e., the cow) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Haiges paragraph 13 states “the safety circuit which causes a change in direction of rotation when the torque load is too high so that with increased resistance for example, by the wound tail of an animal, the device stops automatically and changes the direction of rotation of the brush body” which shows the brush body can be turned back when an animal (wound tail of the animal) contacts the brush body while the motor continues to operate. 
 Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In claim 1, the limitation “wherein the drive torque supplied by the electric drive motor is set in such a manner that the rotatable brush can be turned back by muscular power of the animal and/or an individual counter to the driven rotation direction while said drive torque is being supplied by the electric drive motor” is a recitation of intended use. The invention of Haiges provides a structure which capable of performing the claimed function.
Thus, the Examiner finds the Applicant’s arguments unpersuasive and maintains the rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by Haiges (EP 2,422,617) for these reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, the claims will be treated on their merits and evaluated as best understood by the examiner. 
Claim 1 recites the following limitation, “muscular power of the animal and/or an individual” on lines 6 and 24. As currently drafted, the magnitude of muscular power required to turn back the brush is unclear because the claim does not define a type of animal and different animals have varying degrees of muscular power. For example, the following animals have varying degrees of muscular power: an ant, a small dog, a human, a dairy calf, a heifer, a bull, a gorilla, an elephant, ect. As currently drafted, it is also unclear if individual refers to an individual animal, individual adult human, or individual power supply. For example, is muscular power from one animal is sufficient to turn back the rotatable brush or is muscular power from an animal in combination with a human required. 
Claim 1 contains several and/or statements which compound on one another and as a result, it is unclear exactly what is required by the claim. More specifically, the claim recites the following, “wherein the at least one observed operating parameter of the electric drive motor corresponds to the drive torque supplied by the electric drive motor, and wherein the control system is configured to switch off the electric drive motor and/or to reverse the driven rotation direction of the rotatable brush determined by the electric drive motor if said at least one observed operating parameter corresponding to the supplied drive torque exceeds a predetermined threshold value and/or after said predetermined threshold value is continuously exceeded for a predetermined period, and wherein said threshold value is set in such a manner that the electric drive motor is switched off and/or the driven rotation direction of the rotatable brush determined by the electric drive motor is reversed before the drive torque supplied by the electric drive motor increases to such an extent that the rotatable brush can no longer be turned back by means of muscular power of the animal and/or an individual counter to the driven rotation direction while said drive torque is being supplied by the electric drive motor”
Claims 2, 4, 7-14, 16-17 and 19 depend on claim 1 and are therefore indefinite. 
Independent claim 15 is indefinite for the same reasons as claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 16, the limitation “wherein the electric drive motor is connected to a control system configured to observe at least one operating parameter of the electric drive motor, and wherein the control system is configured to control an amount of energy supplied to the electric drive motor during operation on the basis of the at least one observed operating parameter” in claim 16 duplicates the limitation “wherein the electric drive motor is connected to a control system configured to observe at least one operating parameter of the electric drive motor, and wherein the control system is configured to control an amount of energy supplied to the electric drive motor during operation on the basis of the at least one observed operating parameter” in claim 1. Claim 16 depends on claim 2 and claim 1. Therefore, claim 16 is not further limiting. 
Regarding claim 17, the limitation “wherein the at least one observed operating parameter of the electric drive motor corresponds to the drive torque supplied by the electric drive motor, and wherein the control system is configured to switch off the electric drive motor and/or to reverse the driven rotation direction of the rotatable brush determined by the electric drive motor if said at least one observed operating parameter corresponding to the supplied drive torque exceeds a predetermined threshold value and/or after said predetermined threshold value is continuously exceeded for a predetermined period” in claim 17 duplicates the limitation “wherein the at least one observed operating parameter of the electric drive motor corresponds to the drive torque supplied by the electric drive motor, and wherein the control system is configured to switch off the electric drive motor and/or to reverse the driven rotation direction of the rotatable brush determined by the electric drive motor if said at least one observed operating parameter corresponding to the supplied drive torque exceeds a predetermined threshold value and/or after said predetermined threshold value is continuously exceeded for a predetermined period” in claim 1. Claim 17 depends on claim 4 and claim 1. Therefore, claim 17 is not further limiting. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 10-12, 14-15, are rejected, as best understood, under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haiges (EP 2,422,617).
Regarding claim 1, Haiges discloses a brush device for brushing an animal (Fig 1), comprising: a rotatable brush (brush body 12); and an electric drive motor (electric geared motor 22) capable of suppling a drive torque for rotatably driving the rotatable brush in at least one rotation direction (para 0013), wherein the drive torque supplied by the electric drive motor is set in such a manner that the rotatable brush can be turned back by muscular power of the animal and/or an individual counter to the driven rotation direction while said drive torque is being supplied by the electric drive motor (the brush body 12 can be turned back due to resistance as described in para 0013). 
Haiges further discloses the electric drive motor (electric geared motor 22) is connected to a control system (safety circuit as described in para 0013) capable of observing at least one operating parameter (current) of the electric drive motor (electric geared motor 22), and wherein the control system (safety circuit; para 0013) is capable of controlling an amount of energy supplied to the electric drive motor during operation on the basis of the at least one observed operating parameter (the safety circuit of Haiges is capable of controlling the amount of energy supplied to the electric geared motor as described in para 0013). 
Haiges further discloses wherein the at least one observed operating parameter (current) of the electric drive motor (electric geared motor 22) corresponds to the drive torque supplied by the electric drive motor (current of electric geared motor 22 corresponds to the drive torque), and wherein the control system (safety circuit) is capable of switching off (para 0013) the electric drive motor and/or reversing the driven rotation direction of the rotatable brush (para 0013) determined by the electric drive motor if said at least one observed operating parameter corresponding to the supplied drive torque exceeds a predetermined threshold value (para 0013) and/or after said predetermined threshold value is continuously exceeded for a predetermined period (the switch can be a component of control electronics, by means of which running times can be set for the brush body and which contains a safety circuit which causes a change in direction of rotation when the torque load is too high so that with increased resistance for example, by the wound tail of an animal, the device stops automatically and changes the direction of rotation of the brush body; para 0013). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The invention of Haiges has the following structures: rotatable brush (brush 12), electric drive motor (electric geared motor 22), and control system (safety circuit; para 0013) and is capable of performing the intended use. 
Alternatively, even though Haiges does not explicitly define the threshold value (i.e. what drive torque is too high), through routine testing and experimentation, it would have been obvious to one of ordinary skill in the art at the time of the instant application to set the threshold value in such a manner that “the electric drive motor is switched off and/or the driven rotation direction of the rotatable brush determined by the electric drive motor is reversed before the drive torque supplied by the electric drive motor increases to such an extent that the rotatable brush can no longer be turned back by means of muscular power of the animal and/or an individual counter to the driven rotation direction while said drive torque is being supplied by the electric drive motor” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to define the threshold value in this range to offer gentle brushing to the animal and to improve the safety of the device.  
Haiges further discloses wherein said threshold value (change in direction of rotation in event of excessive torque load; para 0013) is set in such a manner that the electric drive motor (electric geared motor 22) is switched off (para 0013) and/or the driven rotation direction of the rotatable brush determined by the electric drive motor is reversed (para 0013) if the drive torque supplied by the electric drive motor increases to such an extent that the rotatable brush can no longer be turned back by means of muscular power of the animal and/or an individual counter to the driven rotation direction while said drive torque is being supplied by the electric drive motor (para 0013). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The invention of Haiges has the following structures: rotatable brush (brush 12), electric drive motor (electric geared motor 22), and control system (safety circuit; para 0013) and is capable of performing the intended use.
Alternatively, even though Haiges does not explicitly define when the electric motor is switched off and/or reversed, through routine testing and experimentation, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to optimize the timing of when the electric motor is switched off and/or the rotation direction of the electric motor is reversed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to optimize the timing of when the electric motor is switched off and/or reversed to offer gentle brushing to the animal and to improve the safety of the device.  
Regarding claim 8, Haiges discloses the brush device according to claim 1 as previously discussed. Haiges further discloses a control system (safety circuit as described in para 0013) is provided with a sensor (para 0013) for observing whether an animal engages with the rotatable brush (brush body 12), and wherein the control system (safety circuit; para 0013) is capable of switching on the electric drive motor (electric geared motor 22) as soon as said sensor has observed that an animal engages with the rotatable brush (para 0013).
Regarding claim 10, Haiges discloses the brush device according to claim 1 as previously discussed. Haiges further discloses wherein the rotatable brush (brush body 12) comprises a driven brush shaft (brush body 12), and wherein the electric drive motor (electric geared motor 22) comprises an output drive shaft (output shaft 26), and wherein the output drive shaft (output shaft 26) of the electric drive motor and the driven brush shaft (brush body 12) of the rotatable brush are connected to each other by means of a transmission device (transmission 24) such that rotation of the output drive shaft can be transmitted to the driven brush shaft of the rotatable brush and vice versa (Fig 2 and para 0016-0017).
Regarding claim 11, Haiges discloses the brush device of claim 1 as previously discussed. Haiges further discloses the brush (brush body 12) is rotatable about a substantially horizontal brush axis (Figs 5-6).
Regarding claim 12,  Haiges discloses the brush device of claim 11 as previously discussed. Haiges further discloses the rotatable brush (brush body 12) is suspended from a swivel arm (rods 36, 38) which is pivotable about a swivel axis (pivot bearing 8, pivot axis 10) which runs substantially parallel to the horizontal brush axis (Fig 6), and wherein the swivel arm has a rest position (Fig 1), in which the swivel arm extends substantially vertically (Fig 1), and wherein the swivel arm is movable from the rest position by lifting the brush (Fig 6).
Regarding claim 14, Haiges discloses an animal shed (Fig 6) comprising at least one brush device according to claim 1 (previously discussed)
Regarding claim 15, in view of the structure disclosed by Haiges (and previously discussed with claim 1) the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used.

Claim 7 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Haiges (EP 2,422,617).
Regarding claim 7, Haiges discloses the brush device according to claim 1 as previously discussed. Haiges further discloses said threshold value (para 0013) is set such that the electric drive motor is switched off (para 0013) and/or the driven rotation direction of the rotatable brush determined by the electric drive motor is reversed (para 0013) if the drive torque becomes greater then a value. Haiges discloses the claimed invention except Haiges does not explicitly define the threshold value is 60 Nm. However, it would have been obvious to one of ordinary skill in the art to use 60 Nm as a threshold for the drive torque, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to use a limited torque (threshold value less than 60 Nm) in the brushing device for improved safety of the animals and improved motor efficiency.
Claims 2 and 16 are rejected, as best understood under 35 U.S.C. 103 as being unpatentable over Haiges (EP 2,422,617) in view of Van Der Poel (US Pub No 2013/0125828 A1).
Regarding claim 2, Haiges discloses the brush device according to claim 1 as previously discussed. Haiges discloses the claimed invention except Haiges does not explicitly define the drive torque supplied by the electric drive motor is smaller than 60 Nm. Van Der Poel discloses a brush device for animals (Fig 1) with a brush (brush 16) and an electric drive motor (electric motor 18) that supplies a drive torque smaller than 60 Nm (force between 50-150N, torque of 12.5-37.5 Nm as described in para 0050-0051). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Haiges with the invention of Van Der Poel by using a drive torque smaller than 60 Nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to use a torque in this range since “an entangled object may be freed from the moveable brush” when limited torque is supplied to the brush via the electric motor (Para 0050, Van Der Poel).
Regarding claim 16, Haiges as modified by Van Der Poel discloses the brush device according to claim 2 as previously discussed. Haiges further discloses the electric drive motor (electric geared motor 22) is connected to a control system (safety circuit as described in para 0013) capable of observing at least one operating parameter (current) of the electric drive motor (para 0013), and wherein the control system (safety circuit; para 0013) is capable of controlling an amount of energy supplied to the electric drive motor during operation on the basis of the at least one observed operating parameter (para 0013).
Claims 4, 9, 17, and 19 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Haiges (EP 2,422,617) in view of Dole et al. (US Pub No 2014/0090607 A1). 
Regarding claim 4, Haiges discloses the brush device according to claim 1 as previously discussed. Haiges does not explicitly disclose the electric drive motor has a variable speed of rotation. However, Dole discloses a brush device for animals with a brush, control system (controller 42), and a motor (Fig 1). Dole further discloses wherein the electric drive motor (motor 12) has a variable speed of rotation (para 0025), and wherein at least one observed operating parameter (responds to various operating parameters such as current; para 0025) of the electric drive motor (motor 12) corresponds to a speed of rotation of the electric drive motor during operation (para 0025), and wherein a value corresponding to a desired speed of rotation (current to the motor generates desired torque for brush; para 0025) of the electric drive motor during operation is input into the control system (operating parameter is input to controller 42; para 0025), and wherein the control system (controller 42) is capable of comparing said at least one observed operating parameter corresponding to a speed of rotation to said value and to control the amount of energy supplied to the electric drive motor during operation on the basis of said comparison (para 0025-26). Haiges and Dole teach analogous art to the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant application, to modify the invention of Haiges with the invention of Dole by replacing the electric geared motor of Haiges with a variable speed motor such as the one taught by Dole. One of ordinary skill in the art would be motivated to use a variable speed motor so that the brush device can appropriately “respond to various operating parameters or faults” (para 0025, Dole).
Regarding claim 9, Haiges in view of Dole et al. discloses the brush device according to claim 4 as previously discussed. Haiges as modified by Dole discloses wherein the control system (controller 42, Dole) is capable of accelerating the electric drive motor (motor 12, Dole) from a standstill to a desired speed of rotation (para 0025-0027) of the electric drive motor during operation when the electric drive motor is being switched on. Haiges as modified by Dole discloses the claimed invention except does not explicitly define a predetermined acceleration period between 1-5 seconds. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the predetermined acceleration period between 1-5 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to use a predetermined acceleration period between 1-5 seconds for more efficient motor performance. 
Regarding claim 17, Haiges as modified by Dole discloses the brush device of claim 4 as previously discussed. Haiges further discloses the at least one observed operating parameter (current) of the electric drive motor (electric geared motor 22) corresponds to the drive torque supplied by the electric drive motor (current of electric geared motor 22 corresponds to the drive torque), and wherein the control system (safety circuit; para 0013) is capable of switching off (para 0013) the electric drive motor and/or reversing the driven rotation direction of the rotatable brush (para 0013) determined by the electric drive motor if said at least one observed operating parameter corresponding to the supplied drive torque exceeds a predetermined threshold value and/or after said predetermined threshold value is continuously exceeded for a predetermined period (para 0013).
Additionally, Dole discloses wherein the at least one observed operating parameter of the electric drive motor corresponds to the drive torque supplied by the electric drive motor (para 0024-0026), and wherein the control system is capable of switching off the electric drive motor and/or reversing the driven rotation direction of the rotatable brush determined by the electric drive motor if said at least one observed operating parameter corresponding to the supplied drive torque exceeds a predetermined threshold value and/or after said predetermined threshold value is continuously exceeded for a predetermined period (para 0024-0026).
Regarding claim 19, Haiges as modified by Dole discloses the brush device of claim 4 as previously discussed. Haiges further discloses a control system (safety circuit as described in para 0013) is provided with a sensor (para 0013) for observing whether an animal engages with the rotatable brush (brush body 12), and wherein the control system (safety circuit; para 0013) is capable of switching on the electric drive motor (electric geared motor 22) as soon as said sensor has observed that an animal engages with the rotatable brush (para 0013).
Additionally, Dole discloses the control system is provided with a sensor (motion sensor 44) for observing whether an animal engages with the rotatable brush (para 0024), and wherein the control system is capable of switching on the electric drive motor as soon as said sensor has observed that an animal engages with the rotatable brush (para 0024).
Claim 13 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Haiges (EP 2,422,617) in view of Huls (WO 2009/131439 A1).
Regarding claim 13, Haiges discloses the brush device of claim 12 as previously discussed. Haiges does not explicitly disclose all the details of claim 13 such as the electric motor is capable of rotatably driving the rotatable brush in both rotation directions, and the control system is provided with a sensor for observing the pivoting direction of the swivel arm, and the control system is capable of controlling the electric drive motor in order to drive the brush ina direction counter to the pivoting direction.
However, Huls discloses a brushing device for animals (Fig 1) with a brush (brush 5), control system (control unit 11), and a motor (drive motor 12). Huls further discloses an electric drive motor (drive motor 12) is capable of rotatably driving the rotatable brush in both rotation directions (rotation of brush in two opposite directions; page 2, para 03), and wherein the control system (control unit 11) is provided with at least one sensor for observing the pivoting direction of the swivel arm from the rest position during lifting of the rotatable brush (means for observing the direction of a movement of the brush rest position; page 2, para 03), and wherein the control system (control unit 11) is capable of controlling the electric drive motor in order to rotatably drive the rotatable brush in the rotation direction counter to the observed pivoting direction of the swivel arm (page 2, para 03-05). Huls and Haiges teach analogous art to the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant application, to modify the invention of Haiges with the invention of Huls by adding the electric motor and control system taught by Huls to the invention of Haiges. One of ordinary skill in the art would be motivated to use the electric motor and control system taught by Huls in order to reduce wear on the brush, drive, and transmission (briefly described on page 1 of Huls).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644